Citation Nr: 0602746	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  95-01 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the spine claimed to 
be due to surgery performed at the Dallas VA Medical Center 
(VAMC) in November 1993.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel




INTRODUCTION

The veteran had active military service from December 1973 to 
March 1976.

The matter comes before the Board of Veterans' Appeals 
(Board) from a May 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, that denied compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the spine claimed to 
be due to surgery performed at the Dallas VAMC in November 
1993.  

The Board remanded the matter to the RO in July 2004 for the 
purpose of obtaining additional evidence.  In December 2005, 
the matter was returned to the Board for final appellate 
consideration.

This appeal initially included claims for secondary service 
connection for a psychiatric disorder and increased 
evaluations for hallux valgus of both feet.  The Board 
rendered a final decision on those issues in July 2004.  As 
such, the issues of entitlement to service connection for a 
psychiatric disorder as secondary to service connected 
bilateral hallux valgus with bunions and increased 
evaluations for hallux valgus of the right foot with bunions 
and hallux valgus of the left foot with bunions are no longer 
on appeal.


FINDING OF FACT

The preponderance of the medical evidence fails to establish 
that the veteran has any additional disability (nerve damage 
of the spine) due to surgery performed at the Dallas VA 
Medical Center (VAMC) in November 1993.





CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A § 1151 for nerve damage of the spine have not been 
met.  38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. §3.358 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in April 2002, the RO advised the veteran 
of the essential elements of the VCAA.  He was advised that 
VA would make reasonable efforts to help him get the evidence 
necessary to substantiate his claim for compensation under 
38 U.S.C.A. § 1151, but that he must provide enough 
information so that VA could request any relevant records.  
The veteran was advised of the evidence received.  He was 
also asked to identify any additional information or evidence 
that he wanted VA to try and obtain.  The RO further 
requested that he send any additional evidence in his 
possession that might be pertinent to the claim.  The April 
2002 letter therefore provided the notice of all four 
elements that were discussed above.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

The May 1996 rating decision, July 1996 Statement of the 
Case, and Supplemental Statements of the Case (SSOCs) dated 
in August 2003, November 2004, and June 2005 collectively 
notified the veteran of the relevant laws and regulations and 
essentially advised him of the evidence necessary to 
substantiate his claim for compensation under 38 U.S.C.A. 
§ 1151.  The August 2003 SSOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the veteran of his and VA's respective obligations to obtain 
different types of evidence.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial. 

Inpatient and outpatient treatment records from the Fort 
Worth VA Outpatient Center (VAOC) and Dallas VAMC have been 
obtained.  A report from Beach Street Chiropractic was 
considered as well.  Decisions from the Social Security 
Administration (SSA), and the records the SSA used in making 
its decisions, have also been obtained.  The veteran has not 
identified any additional outstanding medical records that 
would be pertinent to the claim on appeal.  The veteran was 
afforded VA examinations in September 2004 and January 2005.  
The Board therefore finds that VA has satisfied its duty to 
notify (each of the four content requirements) and the duty 
to assist pursuant to the VCAA.  See 38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 (2004) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

Finally, the Board notes that the Court's decision in 
Pelegrini II, held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
present case, the veteran did not receive his VCAA notice 
until April 2002, which was well after the time when his 
claim was initially adjudicated.  However, the claimant still 
has the right to VCAA content complying notice and proper 
subsequent VA process, and that has been done.  The Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  See Mayfield, supra.  
Although the notice provided to the veteran in 2002 was not 
given prior to the first adjudication of the claim in May 
1996, the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.  
§ 3.159(b), and, after the notice was provided, no additional 
evidence was received or submitted.

Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 

The veteran contends that he currently suffers from a 
neurological disability of the spine, and that that 
disability is the direct result of surgery performed at the 
Dallas VAMC in November 1993.  Specifically, he maintains 
that the epidural block administered during foot surgery 
damaged a nerve in his back.  He states that the physician 
"hit a nerve" in his back.  He recalls going into 
uncontrolled convulsions.  The veteran asserts that he has 
experienced increased back pain and muscle spasm since 
receiving the epidural.

The Board notes that 38 U.S.C.A. § 1151 was revised, 
effective October 1, 1997, and the new version of the law is 
more restrictive than the old version.  A new regulation 
(38 C.F.R. § 3.361) adopting this change was promulgated in 
September 2004.  However, the new law and its implementing 
regulation do not apply in the instant case, as the 
appellant's claim has been pending since before the change in 
the law.  VAOPGCPREC 40-97.  The Board has applied the 
version of 38 U.S.C.A. § 1151 and the related regulation 38 
C.F.R. § 3.358 (as opposed to 38 C.F.R. § 3.361), which was 
in effect prior to the recent change.

The version of the law and regulation applicable to the 
present case provides that where a veteran suffers additional 
disability resulting from a disease or injury, or an 
aggravation of an existing disease or injury, as the result 
of VA hospitalization, medical or surgical treatment, or 
examination, compensation may be paid in the same manner as 
if the disability or aggravation were service connected.  38 
U.S.C.A. § 1151; 38 C.F.R. § 3.358(a).  The regulation 
further provides, in part, that compensation will not be 
payable for the continuance or natural progress of disease or 
injury for which VA treatment is authorized.  38 C.F.R. § 
3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
treatment.  Compensation is not payable for the necessary 
consequences of medical or surgical treatment or examination 
properly administered with the express or implied consent of 
the veteran, or, in appropriate cases, the veteran's 
representative.  "Necessary consequences" are those which 
are certain to result from, or were intended to result from, 
the examination or medical or surgical treatment 
administered.  38 C.F.R. § 3.358(c).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).


Treatment records from the Dallas VAMC show the veteran was 
admitted to that facility on November 8, 1993, for the 
purpose of undergoing an arthrodesis of the left first 
metatarsophalangeal, arthroplasty of the left second 
metatarsophalangeal, a condylectomy of the left third 
metatarsal, and trimming of callous of the left foot.  An 
epidural block was used as the anesthesia.  An anesthestic 
summary indicates that the epidural was applied at the T7 
level.  The veteran was noted to have gone through the 
anesthesia without complications.  A clinical record of the 
anesthesia is also silent with regard to the veteran 
experiencing any neurological difficulties following the 
epidural.  

In September 1994, the veteran was seen for complaints of 
loss of circulation in his left leg and both hands.  He said 
he had suffered a fall in June 1994.  He also stated that he 
had undergone left foot surgery in November 1993 with spinal 
tap, and that he had experienced a severe convulsion during 
the procedure.  The impression was pain and numbness of the 
left leg and hands following a fall and surgery 
(arthroplasty).  No rationale was provided.  There was also 
no indication that the examiner had the opportunity to review 
the veteran's complete medical file or that any type of 
physical or diagnostic evaluation was conducted.  

An April 1995 record indicates that the veteran was seen with 
a history of bilateral numbness and weakness of both hands 
and both legs.  His history of undergoing spinal anesthesia 
in November 1993 was referenced.  He was also observed to 
have been in a motor vehicle accident in 1974.  An MRI scan 
was noted to have shown a disc protrusion at C5-6.  The 
impression was "cervical myclopathy."  A CT scan performed in 
August 1995 showed canal narrowing at the C5-6 and C6-7 
levels.  Cord compression at C5-6 and C6-7 was discussed in a 
September 1995 report from the neurological care clinic.  A 
March 1996 clinical record included the diagnosis of severe 
cervical canal stenosis and chronic low back pain.  
Similarly, a June 1996 report Beach Street Chiropractic 
indicated that spinal x-rays had revealed disc degeneration 
at C5/C6, C6/7, and T11/12.  An October 1996 consultation 
report assessed the veteran as having chronic low back pain 
that was mechanical in nature.  None of these records 
contained any findings that associated the veteran's 
neurological complaints, cervical spine disorder, or his low 
back pain to the November 1993 surgery.

The Board has also considered the reports of VA examinations 
conducted in September 2004 and January 2005.  The report of 
the veteran's September 2004 orthopedic examination included 
a detailed discussion of the veteran's medical history.  The 
examiner indicated that the claims file was reviewed.  
Following this review and a physical examination, the veteran 
was diagnosed as having degenerative disc disease of the 
cervical spine with canal narrowing at the C5-6 level and low 
back strain with x-rays showing minor generalized spurring.  
The examiner opined that the veteran did not have any 
additional spine disability that was approximately caused or 
aggravated by the treatment he underwent in November 1993.  
He stated there was no relationship between any current spine 
disorder and the VA treatment, to include the anesthesia 
administered to him.  A similar finding was made in the 
January 2005 neurological examination.  The examiner stated 
that he could see no relationship between the surgery that 
the veteran underwent in November 1993 and the disabilities 
he currently experienced in his neck and back, which he 
diagnosed as cervical disc disease at C5-6 and C6-7, spinal 
stenosis at C5-6, and degenerative arthritis of the lumbar 
spine.  

A critical inquiry under 38 U.S.C.A. § 1151 is whether 
additional disability resulted from VA medical treatment.  
The September 2004 VA orthopedic and January 2005 VA 
neurological examination reports indicated that there was no 
relationship between the veteran's current complaints of 
numbness of the extremities and the surgery he underwent in 
November 1993, to include the epidural block that was 
administered as part of that surgery.  Rather, both 
physicians attributed the veteran's neurological complaints 
to cervical disease and degenerative arthritis of the lumbar 
spine.  The orthopedic examiner also clearly stated that the 
veteran did not have any additional disability of the spine 
that was related to the November 1993 surgery.  The Board 
further notes that the reports of the November 1993 surgery 
are completely absent any findings pertaining to neurological 
complications stemming from the epidural.  Moreover, as 
discussed above, the overwhelming medical evidence of record 
attributes the veteran's complaints of numbness of the upper 
and lower extremities to the disc degeneration at C5/C6, 
C6/7, and T11/12, which also involves cord compression.  None 
of these disabilities have been linked to the veteran's 
November 1993 surgery.  The Board therefore finds that the 
medical evidence fails to demonstrate that the veteran's 
current complaints of numbness of the upper and lower 
extremities are the result of VA treatment (an epidural 
block).  In other words, there is insufficient medical 
evidence of currently identifiable additional disability 
related to the veteran's VA treatment.  

Recognition is given to the September 1994 treatment note 
that suggested that there was a relationship between the 
veteran's complaints of loss of sensation of the left leg and 
both hands and his November 1993 surgery.  The treatment 
note, however, included no physical or diagnostic studies.  
The examiner merely recorded the veteran's complaints and 
history and entered a one sentence diagnosis without offering 
any rationale for the opinion.  There is also no indication 
that the examiner reviewed the veteran's complete medical 
file in rendering his diagnosis.  The September 1994 
treatment note therefore has little probative value when it 
is weighed against the aforementioned medical evidence.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
credibility and weight to be attached to evidence are within 
the province of the Board as adjudicators); see also Sklar v. 
Brown, 5 Vet. App. 140 (1993) (the probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.) 

The Board has also considered the veteran's assertions that 
his neurological problems were caused by the epidural block 
that was performed during the November 1993 surgery.  
However, as layperson without the appropriate medical 
training and expertise, the veteran is not competent to 
render a probative opinion on a medical matter.  See Bostain 
v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) (a layman is generally not 
capable of opining on matters requiring medical knowledge). 

In light of the evidence discussed above, the Board finds 
that the probative (persuasive) medical evidence of record is 
against the claim.  The claim on appeal must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim for compensation under 38 U.S.C.A. § 1151, that 
doctrine is not applicable in the instant appeal.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-
57 (1990).


ORDER

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for nerve damage of the spine claimed to 
be due to surgery performed at the Dallas VAMC in November 
1993 is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


